                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
            Plaintiff,                       )
                                             )
      vs.                                    )        Case No. 2:16 CV 40 CDP
                                             )
CURTIS RODGERS, et al.,                      )
                                             )
            Defendants.                      )

                              MEMORANDUM AND ORDER

       On December 17, 2018, I ordered defendants to file their initial pretrial

submissions by February 14, 2019. [Doc. # 60]. Once again, defendants have failed to

file their required pretrial filings. This is not the first, or even the third, Order of this

Court that defendants have ignored. Defendants also failed to comply with the Court’s

August 13, 2018 Order, which required them to file a memorandum advising the Court

whether they were seeking a jury trial of this matter given the jury demand made in their

Answer to Amended Complaint. [Doc. # 43]. Defendants then failed to respond to the

October 4, 2018 Order to Show Cause, which required them to show cause why they

ignored the Court’s August 29, 2018 Order, which required them to file their pretrial

submissions no later than October 2, 2018. [Doc. # 46, Doc. # 52]. In each instance, the

Court gave the defendants another chance to correct their deficiencies and proceed with

the resolution of this case. In each instance, defendants failed to do so. The Court’s

patience is now at an end.

       Courts possess the inherent power to assess sanctions for a party’s willful

disobedience of a court order or when a party has acted in bad faith. Chambers v.
NASCO, Inc., 501 U.S. 32, 45 (1991); Greiner v. City of Champlin, 152 F.3d 787, 790

(8th Cir. 1998). The Court has wide discretion to fashion an appropriate sanction for

conduct which abuses the judicial process. Chambers, 501 U.S. at 45. Sanctions may

include striking an answer, which is one of the most severe sanctions available to a Court

by virtue of its inherent power. Harlan v. Lewis, 982 F.2d 1255, 1261 (8th Cir. 1993).

       Here, defendants have repeatedly failed to comply with numerous orders, including

refusing to file their pretrial submissions. These failures constitute willful violations of

the Court’s Orders, demonstrating an intentional disregard of this Court’s authority and

making it impossible for the plaintiff and the Court to proceed with the trial of this matter.

The Court will therefore impose sanctions.

       The Court has considered a wide variety of sanctions available to it under its

inherent authority, including monetary sanctions, attorneys’ fees, and the striking of

pleadings. After due consideration of the circumstances of this case and the conduct of

the defendants, the Court will strike the defendants’ answers as a sanction for their willful

violation of this Court’s orders. The Court recognizes that this is a severe sanction;

however, based on their conduct in this case, it is apparent that the defendants are

unwilling to obey the future orders of this Court or even appear for trial. Thus, the Court

concludes that striking the defendants’ answers is the appropriate sanction.

       Accordingly,

       IT IS HEREBY ORDERED that the answer to amended complaint [33] is

stricken.
                                              2
      IT IS FURTHER ORDERED that within twenty (20) days of the date of this

Memorandum and Order plaintiff shall file a motion for default judgment,

supported by all necessary affidavits, memoranda and evidence, and a proposed

Order of Default Judgment for the Court’s consideration.

      IT IS FURTHER ORDERED that the trial of this matter, currently set for

Wednesday, April 3, 2019, is vacated.




                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE
Dated this 20th day of February, 2019.




                                         3
